Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2, 4,5, 6, 13, 15-17, 19 are objected to because of the following informalities:  

Claim 2 line 2, phrase “an instaneous” should be read as --an instantaneous--;
Claim 4 line 2, phrase “an aquisition” should be read as --an acquisition --;
Claim 5 line 1, phrase “the aquisition” should be read as --the acquisition --.
Claim 6 line 1, phrase “the aquisition” should be read as --the acquisition --;
Claim 13 line 2, phrase “an instaneous” should be read as --an instantaneous--;
Claim 15 line 1, phrase “an aquisition” should be read as --an acquisition --;

Claim 17 line 1, phrase “the aquisition” should be read as --the acquisition --.
Claim 19 line 1, phrase “an instaneous” should be read as --an instantaneous--;

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 9, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. (Pub. No.: US 2017/0359881 A1) in view of Yu (Pub No.: US 2011/0037401 A1).

Regarding claim 1, Hsia teaches protection circuit (FIG. 1-2, an electric arc detection and current control module 700) used in a linear driving system for LED (FIG. 1 and 2, LLT Lamp 500), comprising: 
a detection unit (FIG. 1-3. an electric arc detection module 750) configured to acquire a voltage signal based on a power supply bus (paragraph [0023], “The electric arc detection and current control module 700 receives a voltage signal from V+ relative to V−, analyzes the voltage signal, and determines if an electric arc occur”) , voltage 
a control unit (FIG. 3, switch control 805) coupled to the detection unit and configured to generate a control signal based on the detection result (paragraph [0027], “a switch control device 805 configured to control the at least one switch 400 to connect or disconnect the electric current return from the dual-mode LED driving circuit 100”), and output a second control signal after a protection period when the undesirable oscillation is disappeared (paragraph [0027], “subsequently controlling the at least one switch 400 to switch “on” when an electric arc is not detected or to switch “off” when an electric arc is detected” and FIG. 4, protection period 704, paragraph [0028], “large variations 703 on the right side 704 of the dash line 802. A voltage drop can also be seen when the electric arc starts”); and 

a switch circuit (FIG. 1-2, switch 400) being controlled by the first control signal and the second control signal to be turned off for the protection period  (paragraph [0027], “subsequently controlling the at least one switch 400 to switch “on” when an 
Hsia does not explicitly disclose the control unit comprises a delay control module connected with the detection unit, the delay control module configured to output a first control signal when the undesirable oscillation happens.

Yu teaches a delay control module connected with the detection unit. the delay control module configured to output a first control signal when the undesirable oscillation happens (paragraph [0045], “the delay circuit 514 generates a re-starting signal Reset to the protection unit 540, so that the protection unit 540 is released from the protection mode, and the control circuit 500 is re-started”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hsia in view of Yu to incorporate a  delay circuit (module) as the delay circuit 514 is started to determine whether the abnormal state in the fluorescent lamp 582 is removed (Yu, paragraph [0045]).

Regarding claim 2, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting an instantaneous value of the power supply bus voltage (paragraph [0023], “When the electric arc is detected, the electric arc detection module 750 turns off an electrical connection between the electrical contacts 410 and 420 of the at least one switch 400 through the control link 110”, here the electric arc is an instantaneous voltage).

Regarding claim 3, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting a gradient of the power supply bus voltage (FIG. 4, 703 and paragraph [0028], “large variations 703 on the right side 704 of the dash line 802” shows the voltage gradient).

Regarding claim 4, Hsia as modified above further teaches the detection unit further comprises: an acquisition module (FIG. 39, , first derivative circuit 803) configured to detect the power supply bus voltage and generate a detection signal (paragraph [0027], “the voltage signal has relatively small variations in normal mode, the voltage signal has relatively large variations when the electric arc occurs. The first derivative of the voltage signal can distinguish differences between these two cases. In either case, the comparator circuit 804 following the first derivative circuit 803 converts the small or large variations further processed by the first derivative circuit 803 into bilevel signals which are used to determine if the electric arc occurs”); and
 
a detection module (FIG. 3, 804) configured to receive the detection signal and generate the detection result (paragraph [0027], “he comparator 8043 receives an analog signal from the second filter 8042, compares the analog signal with a reference voltage that is preset as an optimum threshold to minimize an error probability of the electric arc detection, and converts the analog voltage signal into a bilevel signal to send to the switch control device 805, subsequently controlling the at least one switch 

Regarding claim 5, Hsia as modified above further teaches the acquisition module comprises at least one capacitor (FIG. 3, filter 8042, and claim 7 & 8, as capacitor filter is used to voltage smoothing) coupled with the switch circuit to detect the power supply bus voltage (FIG. 3, 8042 is coupled with switch 400 via switch control 805).

Regarding claim 9, Hsia as modified above further teaches the detection module comprises a comparator (FIG. 3, comparator 8043, the comparator comprising a first input terminal for receiving the detection signal, and a second input terminal for receiving a voltage threshold (paragraph [0027], “The comparator 8043 receives an analog signal from the second filter 8042, compares the analog signal with a reference voltage that is preset as an optimum threshold to minimize an error probability of the electric arc detection”).

Regarding claim 12, Hsia teaches linear driving system for LED with high power factor (FIG. 1-3), comprising: 
a rectifying circuit (FIG. 1-3, bridge rectifier 603), receiving an AC voltage and generating a DC voltage to a power supply bus (FIG.1 AC source); 
a protection circuit (FIG. 1-2, an electric arc detection and current control module 700) coupled with the power supply bus (FIG. 1-2) comprising: 

a control unit (FIG. 1-3, switch control 805) coupled to the detection unit and configured to generate a control signal based on the detection result (paragraph [0027], “a switch control device 805 configured to control the at least one switch 400 to connect or disconnect the electric current return from the dual-mode LED driving circuit 100”), and output a second control signal after a protection period when the undesirable oscillation is disappeared (paragraph [0027], “subsequently controlling the at least one switch 400 to switch “on” when an electric arc is not detected or to switch “off” when an electric arc is detected” and FIG. 4, protection period 704, paragraph [0028], “large variations 703 on the right side 704 of the dash line 802. A voltage drop can also be seen when the electric arc starts”); and 

a switch circuit (FIG. 1-2, switch 400) being controlled by the first control signal and the second control signal to be turned off for the protection period (paragraph 

Hsia does not explicitly disclose the control unit comprises a delay control module connected with the detection unit, the delay control module configured to output a first control signal when the undesirable oscillation happens.

Yu teaches a delay control module connected with the detection unit. the delay control module configured to output a first control signal when the undesirable oscillation happens (paragraph [0045], “the delay circuit 514 generates a re-starting signal Reset to the protection unit 540, so that the protection unit 540 is released from the protection mode, and the control circuit 500 is re-started”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hsia in view of Yu to incorporate a  delay circuit (module) as the delay circuit 514 is started to determine whether the abnormal state in the fluorescent lamp 582 is removed (Yu, paragraph [0045]).

Regarding claim 13, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting an instantaneous value of the power supply bus voltage (paragraph [0023], “When the electric arc is detected, the electric arc detection module 750 turns off an electrical 

Regarding claim 14, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting a gradient of the power supply bus voltage (FIG. 4, 703 and paragraph [0028], “large variations 703 on the right side 704 of the dash line 802” shows the voltage gradient).

Regarding claim 15, Hsia as modified above further teaches the detection unit further comprises: an acquisition module (FIG. 39, , first derivative circuit 803) configured to detect the power supply bus voltage and generate a detection signal (paragraph [0027], “the voltage signal has relatively small variations in normal mode, the voltage signal has relatively large variations when the electric arc occurs. The first derivative of the voltage signal can distinguish differences between these two cases. In either case, the comparator circuit 804 following the first derivative circuit 803 converts the small or large variations further processed by the first derivative circuit 803 into bilevel signals which are used to determine if the electric arc occurs”); and 
a detection module (FIG. 3, 804) configured to receive the detection signal and generate the detection result (paragraph [0027], “he comparator 8043 receives an analog signal from the second filter 8042, compares the analog signal with a reference voltage that is preset as an optimum threshold to minimize an error probability of the electric arc detection, and converts the analog voltage signal into a bilevel signal to send to the switch control device 805, subsequently controlling the at least one switch 

Regarding claim 16, Hsia as modified above further teaches the acquisition module comprises at least one capacitor (FIG. 3, filter 8042, and claim 7 & 8, as capacitor filter is used to voltage smoothing) coupled with the switch circuit to detect the power supply bus voltage (FIG. 3, 8042 is coupled with switch 400 via switch control 805).

Regarding claim 18, Hsia as modified above further teaches a method for controlling the protection circuit of claim 1, comprising the steps of acquiring the voltage signal based on the power supply bus voltage; 
generating the detection result which indicates the undesirable oscillation on the power supply bus voltage (paragraph [0023], “When the electric arc is detected, the electric arc detection module 750 turns off an electrical connection between the electrical contacts 410 and 420 of the at least one switch 400 through the control link 110, shutting off a current return from the dual-mode LED driving circuit 100”); 
generating the control signal based on the detection result; and outputting the first control signal to turn off the switch circuit for the protection period when the undesirable oscillation happens  (paragraph [0027], “a switch control device 805 configured to control the at least one switch 400 to connect or disconnect the electric current return from the dual-mode LED driving circuit 100”), and 


Regarding claim 19, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting an instantaneous value of the power supply bus voltage (paragraph [0023], “When the electric arc is detected, the electric arc detection module 750 turns off an electrical connection between the electrical contacts 410 and 420 of the at least one switch 400 through the control link 110”, here the electric arc is an instantaneous voltage).

Regarding claim 20, Hsia as modified above further teaches the detection unit is coupled with the power supply bus to acquire the voltage signal reflecting a gradient of the power supply bus voltage (FIG. 4, 703 and paragraph [0028], “large variations 703 on the right side 704 of the dash line 802” shows the voltage gradient).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia and Yu as applied to claims 5 and 16 above, and further in view of Shimizu et al. (Pub. No.: US 2011/0234115 A1).

Regarding claim 6, Hsia as modified above further teaches the acquisition capacitor module further comprises a filter (paragraph [0028], “a first filter 8031 and a  second filter 8042” and claim ) configured to generate the detection signal,

Combination Hsia and Yu does not disclose at least one resistor connected in series with the capacitor to form a low-pass filter.

Shimizu teaches at least one resistor (FIG. 12, R9) connected in series with the capacitor (FIG. 12, CTP) to form a low-pass filter (FIG. 12, 5 and paragraph [0108], “the input voltage of the edge detection circuit 5 is filtered by a low-pass filter composed of a resistor R9 and a capacitor CTP”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Hsia and Yu in view of Shimizu to incorporate low-pass filter to output a pulse signal having a certain constant pulse width in synchrony with the edge of the output voltage of the diode bridge DB1, i.e block high frequency pulses (Shimizu, paragraph [0108]).
.
Regarding claim 17, Hsia as modified above further teaches the acquisition capacitor module further comprises a filter (paragraph [0028], “a first filter 8031 and a  second filter 8042” and claim ) configured to generate the detection signal,
Combination Hsia and Yu does not disclose at least one resistor connected in series with the capacitor to form a low-pass filter.

Shimizu teaches at least one resistor (FIG. 12, R9) connected in series with the capacitor (FIG. 12, CTP) to form a low-pass filter (FIG. 12, 5 and paragraph [0108], “the input voltage of the edge detection circuit 5 is filtered by a low-pass filter composed of a resistor R9 and a capacitor CTP”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Hsia and Yu in view of Shimizu to incorporate low-pass filter to output a pulse signal having a certain constant pulse width in synchrony with the edge of the output voltage of the diode bridge DB1, i.e block high frequency pulses (Shimizu, paragraph [0108]).

Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 7, prior art whether stand alone or in combination do not teach the limitation “the switch circuit comprises at least one first power switch, wherein the capacitor is coupled with the first power switch to detect the power supply bus voltage at 

Claims 8, 10, 11 depend on claim 7, therefore, are also objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831